DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant’s amendment to claim interpretation under 112(f) for claims 1-5 made on 02/10/2021 has been considered and the interpretation under 112(f) to the claims are withdrawn. 
	Applicant's arguments filed 05/10/2021 with respect to claim(s) 1 and 6 have been considered but are moot in view of the new ground(s) of rejection. Examiner provides a new rejection in view of the amendment.

Claim Objections
 	Claim(s) 7 is/are objected to because of the following informalities:  
Claim 7 recites “Tx beams”. Acronyms should be defined, i.e., “transmitting (Tx) beams” as per [0036].
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0228731 A1) (cited in IDS) in view of Tiirola et al. (US 2018/0198594 A1).

Regarding claim 1, Luo discloses A user terminal comprising (Fig. 1: UE 110): 
a processor that monitors candidate resources of one or more downlink (DL) control channels transmitted in multiple different time and/or 5frequency resources, and detects one or more downlink control information (DCI) (Fig. 15, [0151]: UE receives DL transmissions 1501-1503 (=downlink control channels) with DCI in CCEs 1511, 1521, 1531 (=candidate resources as per [0037] of instant application) over DL carriers 1510, 1520, 1530. [0150]: PDCCH (=DL control channels) are sent over DL carrier k to schedule PDSCH over DL carrier k. [0123]: each CCE in each DL subframe in K is mapped to a different resource); and 
a transmitter that transmits delivery acknowledgment information in response to a downlink (DL) data channel by using an uplink (UL) control channel (Fig. 15, [0151]: UE transmits ACK/NACK messages 1549, 1559, 1569 for DL transmissions 1501-1503 over UL carriers 1-3. [0150]: ACK/NACK for PDSCH (=DL data) are sent over PUCCH in UL carriers k), 
10wherein the control section selects resources for the UL control channel based on the DCI (Fig. 15: DCI in CCEs 1511, 1521, 1531 correspond to RB1 1541, RB2 1551, RB3 1561. [0151]: UE selects RB1 1541 and RB2 1559 to send ACK messages 1549, 1559 over PUCCH. [0153]-[0154]: the selection of resources is based on number of CCEs in the DCI).
allocated in a same search space.
However, Tiirola discloses the DCI are allocated in a same search space ([0031]: to decode DCI information, one or more search spaces may be provided (=allocated) for a UE, wherein the search space is a set of candidate control channels formed by CCEs. The UE is to perform blind decoding (=detect) of DCI information from one or more search spaces (=same search space)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Luo, to perform blind decoding of DCI information in one search space, wherein the one search space may be provided to the UE, as taught by Tiirola.
Doing so reduces the number of required blind decodings of DCI for a UE (Tiirola: [0031]).

Regarding claim 6, Luo discloses A radio communication method comprising, in a user terminal, the steps of: 
monitoring candidate resources of one or more downlink control channels (DL) transmitted in multiple different time and/or frequency resources, and detecting one or more downlink control information (DCI) (Fig. 15, [0151]: UE receives DL transmissions 1501-1503 (=downlink control channels) with DCI in CCEs 1511, 1521, 1531 (=candidate resources as per [0037] of instant application) over DL carriers 1510, 1520, 1530. [0150]: PDCCH (=DL control channels) are sent over DL carrier k to schedule PDSCH over DL carrier k. [0123]: each CCE in each DL subframe in K is mapped to a different resource); and  
10transmitting delivery acknowledgment information in response to a downlink (DL) data channel by using an uplink (UL) control channel (Fig. 15, [0151]: UE transmits ACK/NACK messages 1549, 1559, 1569 for DL transmissions 1501-1503 over UL carriers 1-3. [0150]: ACK/NACK for PDSCH (=DL data) are sent over PUCCH in UL carriers k), 
selecting resources for the UL control channel based on the DCI (Fig. 15: DCI in CCEs 1511, 1521, 1531 correspond to RB1 1541, RB2 1551, RB3 1561. [0151]: UE selects RB1 1541 and RB2 1559 to send ACK messages 1549, 1559 over PUCCH. [0153]-[0154]: the selection of resources is based on number of CCEs in the DCI).
However, Tiirola discloses the DCI are allocated in a same search space ([0031]: to decode DCI information, one or more search spaces may be provided (=allocated) for a UE, wherein the search space is a set of candidate control channels formed by CCEs. The UE is to perform blind decoding (=detect) of DCI information from one or more search spaces (=same search space)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Luo, to perform blind decoding of DCI information in one search space, wherein the one search space may be provided to the UE, as taught by Tiirola.
Doing so reduces the number of required blind decodings of DCI for a UE (Tiirola: [0031]).

Regarding claim 2, Luo in view of Tiirola discloses all features of claim 1 as outlined above. 
Luo further discloses wherein the processor selects one or more resources for the UL control channel based on information 15specific to each of the one or more DL control channels in which the DCI is detected (Fig. 15, [0151]: UE selects RB1 1541 and RB2 1559 to send ACK messages 1549, 1559 over PUCCH. [0153]-[0154]: the selection of resources is based on number of CCEs in the DCI. [0151]: DCI in CCEs 1511, 1521, 1531 are transmitted in DL transmissions 1501-1503 (=downlink control channels). [0150]: PDCCH are sent over DL carrier k to schedule PDSCH over DL carrier k).

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0228731 A1) (cited in IDS) in view of Tiirola et al. (US 2018/0198594 A1) and Oizumi et al. (US 2014/0064233 A1).

Regarding claim 3, Luo in view of Tiirola discloses all features of claim 1 as outlined above. 
While Luo discloses wherein the processor selects a single resource for the UL control channel ([0125]-[0126]: UE is capable of using a single antenna port mode for utilizing a single PUCCH resource for ACK/NACK transmission), Luo in view of Tiirola does not disclose it is based on information that 20applies in common to the one or more DL control channels in which the DCI is detected.
However, Oizumi discloses the selection of a single resource for the UL control channel is based on information that 20applies in common to the one ([0026]: terminal selects one PUCCH resource based on TPC command (=information) included in DCI, wherein the PUCCH resources are common to multiple terminals. [0023]: DCI is mapped in PDCCH region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Luo, to select one PUCCH resource based on a TPC command included in DCI mapped in a PDCCH region, as taught by Oizumi.
Doing so allows provides a method of explicitly signaling PUCCH resources in a certain subframe (Oizumi: [0026]).

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0228731 A1) (cited in IDS) in view of Tiirola et al. (US 2018/0198594 A1) and Cheng et al. (US 2019/0230644 A1).

Regarding claim 4, Luo in view of Tiirola discloses all features of claim 1 as outlined above. 
While Luo discloses wherein the processor selects a single resource for the UL control channel ([0125]-[0126]: UE is capable of using a single antenna port mode for utilizing a single PUCCH resource for ACK/NACK transmission), Luo in view of Tiirola does not disclose it is based on information about 25the DL data channel scheduled by the DCI.
However, Cheng discloses the selection of a single resource for the UL control channel is based on information about 25the DL data channel scheduled by the DCI ([0220]: DCI schedules PDSCH transmission (=DL data channel) and includes first information indicating HARQ feedback for the PDSCH transmission to be carried on an uplink control channel resource in subframe n+2. The uplink control channel resource being part of a first uplink control channel resource set. [0104]: the first uplink control channel resource set comprises at least two uplink control channel resources. [0308]-[0312]: first information corresponds to 2-bit information field indicating which uplink control channel resource is to be used. [0315]: terminal determines an uplink control channel resource based on the first information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Luo, to determine an uplink control channel resource from the first uplink control channel resource set based on the first information of a DCI that indicates HARQ feedback corresponding to PDSCH transmission, as taught by Cheng.
Doing so allows the terminal to determine an uplink control channel resource to send uplink control information to a network (Cheng: abstract).

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0228731 A1) (cited in IDS) in view of Tiirola et al. (US 2018/0198594 A1) and Liang et al. (US 2018/0145796 A1).

Regarding claim 5, Luo in view of Tiirola discloses all features of claim 1 as outlined above. 
While Luo discloses wherein the processor selects resources for the UL control channel ([0125]-[0126]: UE is capable of using SORTD mode for utilizing multiple PUCCH resources for ACK/NACK transmission), Luo in view of Tiirola does not disclose it is based on a predetermined field value included in the DCI.
However, Liang discloses the selection of a single resource for the UL control channel is based on a predetermined field value included in the DCI ([0277], [0279]: terminal determines PUCCH resources for sending HARQ-ACKs based on a TPC control field in the DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when utilizing multiple PUCCH resources for ACK/NACK transmission, as taught by Luo, to determine PUCCH resources based on TPC control field in DCI, as taught by Liang.
Doing so allows the terminal to determine PUCCH resources for sending the PUCCH format (Liang: [0277]) and the HARQ-ACKs corresponding to the determined PUCCH format (Liang: [0279]).

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2011/0228731 A1) (cited in IDS) in view of Tiirola et al. (US 2018/0198594 A1) and Nilsson et al. (US 2020/0221427 A1) (support can be found in provisional application 62/417633 filed 11/4/16).

Regarding claim 7, Luo in view of Tiirola discloses all features of claim 1 as outlined above. 
wherein the processor monitors the candidate resources of the one or more DL control channels transmitted in the multiple different time and/or frequency resources (Fig. 15, [0151]: UE receives DL transmissions 1501-1503 (=downlink control channels) with DCI in CCEs 1511, 1521, 1531 (=candidate resources as per [0037] of instant application) over DL carriers 1510, 1520, 1530. [0150]: PDCCH (=DL control channels) are sent over DL carrier k to schedule PDSCH over DL carrier k. [0123]: each CCE in each DL subframe in K is mapped to a different resource. [0084]: access points uses beamforming to transmit to UEs).
Luo in viewof Tiirola does not disclose the UE monitors the CCE (candidate resources) transmitted in PDCCHs in one or more Tx beams.
However, Nilsson discloses the UE monitors the CCE transmitted in PDCCHs in one or more Tx beams (Figs. 5A-C: UE has active RX beam 506 and monitored RX beam 508 corresponding to corresponding to active TX beam 502 and monitored TX beam 504, respectively. [0086]-[0089]: the UE monitors and decodes PDCCH candidates by using RX beam 506 and/or RX beam 508. [0035]: each CCE belongs to a PDCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Luo, to use a RX beam for monitoring and decoding PDCCH candidates comprising of CCEs, as taught by Nillson.
Doing so provides a use of active BPL beams for control and data transmission and provides a use of monitoring BPL to discover new BPLs and monitor BPL in case of BPLF (Nilsson: [0084]-[0085]).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478            

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478